Case 2:19-cv-06906-VAP-GJS Document 6-1 Filed 08/08/19 Pagelof3 Page ID #44

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

1. (a) PLAINTIFFS ( Check box if you are representing yourself [| ) DEFENDANTS = ( Check box if you are representing yourself [_] )

MUSEUM OF DREAM SPACE, LLC, a California limited liability company, and
DAHOOO AMERICAN. CORPORATION, an Illinois corporation

 

TEAMLAB INC., a Japanese corporation

 

 

(b) County of Residence of First Listed Plaintiff Tokyo, Japan County of Residence of First Listed Defendant

(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S, PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address and Telephone Number) If you are Attorneys (Firm Name, Address and Telephone Number) \f you are
representing yourself, provide the same information. representing yourself, provide the same information.

Nancy Wolff, Esq., No. 133334

Cowan DeBaets Abrahams and Sheppard LLP
9595 Wilshire Boulevard, Suite 900

Beverly Hills, CA 90212

 

 

I, BASIS OF JURISDICTION (Place an X in one box only.) HI. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
1. U.S, Government 3. Federal Question (U.S. Citizen of This State fal 1 Pat Incorporated or Principal Place ry 4 rail 4
Plaintiff Government Not a Party) of Business in this State

Citizen of Another State [7] 2 [[] 2 IncorporatedandPrincipalPlace [] 5 [] 5
of Business in Another State

 

 

2. U.S. Government CI A, Diversity (indicate Citizenship {Citizen or Subject of a , .
oa . Foreign Nation 6 6
Defendant of Parties in {tem ill) Foreign Country fFi3 (13 3 []e° OD
IV, ORIGIN (Place an X in one box only.) «tees career
1, Original 2. Removed from i" 3, Remanded from 4, Reinstated or O 5. Transferred from Another CO 6. tkigotion OJ 8. i tigation
Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct File

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [_] Yes No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P.23: [7 ]Yes No [_] MONEY DEMANDED IN COMPLAINT: $
Vi. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause, Do not cite jurisdictional statutes unless diversity.)

 

17 U.S.C. 101 et seq., copyright infringement.

 

VII. NATURE OF SUIT (Place an X in one box only).
7 COTHER STATUTES. ONTRAGI a

   

   
 
       

 
  

      
 
 

  
 

        

        

    

 

[1] 375 False Claims Act [7] 110 Insurance [-] 240 Torts to Land Oo Nalanentien Habeas Corpus: 820 Copyrights
376 Qui Tam [[] 120 Marine CL] 245 Tort Product [7] 463 Alien Detainee [1] 830 Patent
CJ] (31 USC 3729(a)) ity Oo 465 Other Oo 510 Motions to Vacate p praviated
[_] 130 Miller Act [7] 290 All Other Real Immigration Actions Sentence oO 835 Patent - Abbreviate
ry 400 State 140 Negotiable _Property “ToRTs =—— |] 530General New Drug Application
Reapportionment | Instrument sASONAL PROPEI [_] 535 Death Penalty [_] 840 Trademark
[] 410 Antitrust 150 Recovery of 5 = — [] 370 Other Fraud Other: OCIAL SECURITY
i verpaymen irplane
[J] 430 Banks and Banking |] eve rcement of 315 Airplane [1] 371 Truth in Lending |[_] 540 Mandamus/Other L] 861 HIA (139561
450 Commerce/ICC Judgment CI product Liability 380 Other Pe | |) 550 Civil Rights (] 862 Black Lung (923)
Rates/Etc. Oo rsona
[J 460 Deportation [7] 151 Medicare Act ol 220 assault Libel & Property Damage oO 555 Prison Condition |[[] 863 DIWC/DIWW (405 (g))
ander - .
. 152 Recovery of ' 385 Property Damage 560 Civil Detainee 864 SSID Title XVI
C] cnced & Conupt Ora. [_] Defaulted Student Ch Pati Employers’ LI product Liability C Conditions of “oes RSI (405 (g))
: Loan (Excl. Vet.) ANKRUPTC onfinemen
[-] 480 Consumer Credit (] 340 Marine NA = -
FORFEIT: p “FEDERAL TAX SUITS.
[] 490 Cable/SatTV 153 Recovery of 345 Marine Product |] (22 4pbe2!*8 a Z EDERAL TAX SUITS
. LF] Overpayment of |CJ Liability 625 Drug Related 870 Taxes (U.S. Plaintiff or
oO 850 Securities/Com- Vet. Benefits / 423 Withdrawal 2g |L-1 Seizure of Property21 |] Defendant)
modities/Exchange 160 Stockholders’ [1 350 Motor Vehicle C USC.157 USC 88) 871 IRS-Third Party 26 USC
890 Other Statutory LI suits o 355 Motor Vehicle cn [|] 690 Other C4 3609
O Actions Product Liability O 440 Oth Ci iF ht REO -
+ 190-Other 3 her P \ er Civil Rights}. Bi :
[] 891 Agricultural Acts Contract J injury ermersone [1 441 Voting cy 710 Fair Labor Standards
C] 803 Environmental Ol 195 Contract oO 362 Personal Injury- i Act
305 Freedom of inf Product Liability Med Malpratice C has mp ment Cl 720 Fabor/Momt.
nfo. . ury- using, elation
Oo recom © 196 Franchise 365 Personal Injury- |[] ;
Act SRC PRSPERETT| CL Producttinbity | Accommodations | 749 Raway Labor Act
itrati merican wi
L] 896 Arbitration d ih Health care/ [7] Disabilities- 751 Family and Medical
. [J 210Lan [7] Pharmaceutica CI Leave Act
899 Admin. Procedures Condemnation Personal Injury Employment
[| Act/Review of Appeal of [1] 220 Foreclosure Product Liability 446 American with |[7} 790 Other Labor
Agency Decision L e IO 368 Asbestos F Disabilities-Other Litigation
950 Constitutionality of 230 Rent Lease Personal inju ; 791 Employee Ret. Inc.
CI state Statutes O Ejectment Product Liability [] 448 Education Cl Security Act

 

 

 

 

 

 

FOR OFFICE USE ONLY: Case Number:
CV-71 (05/17) CIVIL COVER SHEET Page 1 of 3

 

 
Case 2:19-cv-06906-VAP-GJS Document 6-1 Filed 08/08/19 Page 2of3 Page ID #:45

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

VII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in. accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

QUESTION A: Was this case removed |
from state court?

 

 
 
   

 

 

 

[7] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
if "no, "skip to Question B. if "yes," check the
box to the right that applies, enter the [| Orange Southern
corresponding division in response to — ”
Question E, below, and continue from there. L] Riverside or San Bernardino Eastern

     
   
             

QUESTION B:

Is the United States, or |B.1. Do 50% or more of the defendants who reside in YES. Your case will initially be assigned to the Southern Division.
one of its agencies or employees, a the district reside in Orange Co.? [1 Enter “Southern” in response to Question E, below, and continue
PLAINTIFF in this action? ; from there.

check one of the boxes to the right mel

 

LC] Yes No [] NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in

linn “ell : tae tt YES. Your case will initially be assigned to the Eastern Division.
If ‘no, "skip to Question C. If"yes,"answer — |the district reside in Riverside and/or San Bernardino = |; y 9

Eniter "Eastern" in.response to Question E, below, and continue

 

Question B.1, at right. Counties? (Consider the two counties together.) from there.
check one of the boxes to the right NO. Your case will initially be assigned to the Western Division.
> [[] Enter "Western" in response to Question E, below, and continue

from there.

       

QUESTION C: Is the United States, or |C-1. Do 50% or more of the plaintiffs who reside in the YES.. Your case will initially be assigned to the Southern Division.

one of its agencies or employees, a _| {strict reside in Orange Co.? [7] Enter "Southern" in response to Question E, below, and continue

DEFENDANT in this action? from there.
check one of the boxes to the right meal

 

[] Yes No [] NO. Continue to Question C.2.

 

C.2. Do 50% or more of the plaintiffs who reside in the YES. Your case will initially be assigned to the Eastern Division.

 

{F"no, " skip to Question D. If"yes,"answer — |district reside in Riverside and/or San Bernardino [1 Enter "Eastern" in response to Question E, below, and continue
Question.C.1, at right. Counties? (Consider the two counties together.) from there. ’ ‘
check one of the boxes to the right mea NO. Your case will initially be assigned to the Western Division.
[-] Enter "Western" in response to Question E, below, and continue

    
 
 
 
 
   

from there,

 

 

 

indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

apply.)

    

D.1. Is there at least one answer in Column A? D.2. Is there at least one answer in Column B?

[| Yes No L_| Yes No
if "yes," your case will initially be assigned to the If "yes," your case will initially be assigned to the
SOUTHERN DIVISION. EASTERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there. Enter "Eastern" in response to Question E, below.
If "no," go to question D2'to the right. => if "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question £, below.

 
 
  

 
      

 

Enter the initial division determined by Question A, B,C, or D above: mun» WESTERN
QUESTION F: Nort :

  

  

         

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[_] Yes No

CV-71 (05/17) CIVIL COVER SHEET Page 2 of 3

 

 

 
Case 2:19-cv-06906-VAP-GJS Document 6-1 Filed 08/08/19 Page 30f3 Page ID #:46

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [| YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

NO [] Yes

if yes, list. case number(s):

 

Civil cases are related when they (check all that apply):
| A. Arise from the same or a closely related transaction, happening, or event;
[-] B. Call for determination of the same or substantially related or similar questions of law and fact; or

E | C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):
| A. Arise from the same or a closely related transaction, happening, or event;
| B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

 

X. SIGNATURE OF ATTORNEY “Vf MN . if
(OR SELF-REPRESENTED LITIGANT): WALL EZ Ve be DATE: 08/08/2019

oe
Notice to Counsel/Parties: The submission of this Civil Cdyer Sheet is required/by, Ua Rule 3-1. This Form CV-71 and the information.contained herein
neither replaces nor supplements the filing and service of Sleadings or other papers as required by law, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-0714).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature ofSuitCode Abbreviation Substantive Statement of Cause of Action
All'claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
861 HIA include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))
862 BL All claims for “Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)
363 DIWC All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus

all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (g))

863 Diww Ail claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
864 SSID
” amended.
865 RSI All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.

(42 U.S.C. 405 (g))

 

CV-71 (05/17) CIVIL COVER SHEET Page 3 of 3

 
